Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Claims 5-7, 23, 29-31, and 46 drawn to multistatic radar as in the originally filed specification paragraphs [0060]-[0063], classified in CPC G01S13/87
Claims 8, 16, 21, 32, 40, and 44 drawn to cardiac parameter determination as in the originally filed specification paragraphs [0040], classified in CPC A61B5/02
Claims 9, 17, 33, and 41 drawn to pulmonary parameter determination as in the originally filed specification paragraphs [0041], classified in CPC A61B5/08
Claims 10-12 and 34-36 drawn to a historical database as in the originally filed specification paragraphs [0043]-[0044], classified in CPC A61B5/72
Claims 13 and 37 drawn to fetal parameter determination as in the originally filed specification paragraphs [0042], classified in CPC Y10S607/902
Claims 14 and 38 drawn to blood flow parameter determination as in the originally filed specification paragraphs [0038], classified in CPC A61B5/026
Claim 15 and 39 drawn to electrical activity determination as in the originally filed specification paragraphs [0049], classified in CPC A61B5/318
Claims 24 and 47 drawn to biometric fingerprinting as in the originally filed specification paragraphs [0040], classified in CPC A61B5/117
Claims 18 and 42 drawn to pose control as in the originally filed specification paragraphs [0056]-[0057], classified in CPC G01S13/867
Claim 20 drawn to portable radar as in the originally filed specification paragraphs [0064]-[0070], classified in CPC A61B5/02438

The species are independent or distinct because the claims to the different species recite distinct features of physiological parameter detection, pose control using imaging, portable and wearable radar, compounded multistatic radar, and tomography. Physiological parameter detection is employed using at least one transmitter and receiver and is drawn to the control of the transmission and analysis of the received signal. Pose control of transmitters and receivers using image guidance is distinct from the above and would not be search as above. Portable and wearable radar is distinct from the above and would not be searched as above. Compounding signals from a plurality of radar units is distinct from the above and would not be searched as above. Capturing tomographic images as opposed to radar signals is distinct from the above and would not be searched as above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4, 19, 22, 25-28, 43, and 45 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Claims 5-7, 23, 29-31, and 46 would require a search in at least CPC G01S13/87 as well as a unique text search. Claims 8, 16, 21, 32, 40, and 44 would not be search as above, and would require a search in at least CPC A61B5/02, as well as a unique text search. Claims 9, 17, 33, and 41 would not be search as above, and would require a search in at least CPC A61B5/08, as well as a unique text search. Claims 10-12 and 34-36 would not be search as above, and would require a search in at least CPC A61B5/72, as well as a unique text search. Claims 13 and 37 would not be search as above, and would require a search in at least CPC Y10S607/902, as well as a unique text search. Claims 14 and 38 would not be search as above, and would require a search in at least CPC A61B5/026, as well as a unique text search. Claim 15 and 39 would not be search as above, and would require a search in at least CPC A61B5/318, as well as a unique text search. Claims 24 and 47 would not be search as above, and would require a search in at least CPC A61B5/117, as well as a unique text search. Claims 18 and 42 would not be search as above, and would require a search in at least CPC G01S13/867, as well as a unique text search. Claim 20 would not be search as above, and would require a search in at least CPC A61B5/02438, as well as a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                         
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793